Citation Nr: 9901784
Decision Date: 01/25/99	Archive Date: 06/24/99

DOCKET NO. 94-09 936               DATE JAN 25, 1999 

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to an increased rating for a low back disability,
currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for a cervical spine
disability, currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1979 to August
1992. This matter comes to the Board of Veterans' Appeals (Board)
from a December 1992 rating decision of the Department of Veterans
Affairs (VA) Roanoke Regional Office (RO) which granted service
connection for low back and cervical spine disabilities and
assigned 10 percent and 0 percent disability ratings thereto,
respectively. Both ratings were effective August 2, 1992, the day
following the date of the veteran's separation from service. Then,
by October 1993 rating decision, the RO increased the rating for
the low back disability to 20 percent, effective August 2, 1992. In
August 1994, the veteran testified before a Hearing Officer at the
RO. In a decision the following month, the Hearing Officer
determined that the veteran's cervical spine disability warranted
a 10 percent rating. By October 1994 decision, the RO effectuated
the Hearing Officer's decision and assigned a 10 percent rating for
the veteran's cervical spine disability, effective August 2, 1992.
In July 1998, the veteran testified at a Board hearing in
Washington, D.C.

A review of the record shows that by March 1996 rating decision,
the RO denied the veteran's claim for a total disability rating
based on individual unemployability due to service-connected
disabilities (TDIU). Although the veteran submitted a timely Notice
of Disagreement with this decision in May 1996, a Statement of the
Case has not yet been issued. The veteran and her representative
again expressed the desire to pursue this matter at her July 1998
hearing. In view of the foregoing, and inasmuch as the claim of
entitlement to TDIU is not inextricably intertwined with the issues
now on appeal, it is referred to the RO for appropriate action,
including the issuance of a Statement of the Case.

It is also noted that in February 1998, the veteran's
representative submitted written argument concerning service
connection for post-traumatic stress disorder (PTSD).

A review of the record reveals that by October 1996 rating
decision, the RO denied service connection for PTSD. She filed a
timely Notice of Disagreement in September 1997 and a Statement of
the Case was issued in October 1997. To complete an appeal under 38
U.S.C.A. 7105 and 38 C.F.R. 20.302 (1998), a substantive appeal
must be filed within 60 days from the date of mailing of the
Statement of the Case, or within the remainder of the 1 -year
period from the date of mailing of the notification of the initial
review and determination being appealed, whichever period ends
later. As more than one year had passed, the RO by rating decision
in February 1998 concluded that the PTSD appeal had expired. The
issues on appeal are as listed on the title page above, based on
clarification provided by her representative in the April 1998
written argument and during the July 1998 personal hearing.

CONTENTIONS OF VETERAN ON APPEAL

The veteran and her representative contend that her low back and
cervical spine disabilities are more severe than the current
evaluations indicate. She states that she experiences severe
symptomatology such as unbearable pain, muscle spasms, limited
motion, and greatly decreased functional ability. She contends that
these disabilities interfere in almost every aspect of her life to
the extent that she is unable to engage in ordinary activities such
as grocery shopping, house cleaning, working, driving, riding a
bicycle, or sitting or walking for an extended period of time.

DECISIONS OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims files (two
volumes). Based on its review of the relevant evidence in this
matter, and for the following reasons and bases, it is the decision
of the Board that the evidence supports a 60 percent rating the
veteran's low back disability and a 30 rating for her cervical
spine disability.

FINDINGS OF FACT

1. The veteran's low back disability is manifested by severe pain
radiating to the lower extremities, muscle spasms, numbness in the
left lower extremities, and limited range of motion, with no
evidence of complete bony fixation (ankylosis) of the spine, or
cord involvement with the veteran being bedridden by the
disability.

2. Her cervical spine disability is manifested by severe pain,
muscle spasms, limitation of motion, tenderness, and bone scan
evidence of arthritis, with no objective medical evidence of
cervical fracture, ankylosis of the cervical spine, or disc
involvement.

CONCLUSIONS OF LAW

1. The criteria for a 60 percent evaluation for a low back
disability are met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.71a, Diagnostic Code 5293 (1998).

2. The criteria for a 30 percent rating for a cervical spine
disability are met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 
4.40, 4.45, 4.59, 4.71 a, Diagnostic Codes 5003, 5010, 5290 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has carefully considered the evidence compiled by and on
behalf of the veteran. It has been determined that her claims are
well-grounded within the meaning of 38 U.S.C.A. 5107(a). In this
case, the veteran's evidentiary assertions concerning the severity
of her low back and cervical spine disabilities are sufficient to
conclude that her claims are well grounded. King v. Brown, 5 Vet.
App. 19 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board is also satisfied that all relevant facts have been
adequately developed to the extent possible and that the VA has met
its duty to assist. A thorough review of the claims folder
indicates that the veteran has undergone several VA examinations
and the reports are sufficiently extensive, detailed, and adequate
for rating purposes in that they address the applicable criteria.
Thus, absent any indication that there is outstanding pertinent
evidence, the Board finds the duty to assist to has been fully met
in this case and that no further assistance to the veteran is
required to satisfy the VA's duty to assist her as mandated by 38
U.S.C.A. 5107(a).

I. Factual Background

The service medical records show that in April 1992, the veteran
was involved in a motor vehicle accident, after which she
complained of pain in the low back and neck. An MRI of the
lumbosacral spine conducted in July 1992 showed findings compatible
with a small herniated disc at L4-5. A bone scan that same month
showed arthritic changes in the cervical spine.

By December 1992 rating decision, the RO granted service connection
for residuals of a low back injury with slight disc bulge at L4-5
and assigned a 10 percent rating pursuant to Diagnostic Code 5295
(pertaining to lumbosacral strain). In addition, the RO granted
service connection for residuals of a cervical spine injury with
arthritic changes and assigned it a noncompensable rating pursuant
to Diagnostic Code 5010 (pertaining to arthritis and limitation of
motion). Both ratings were effective August 2, 1992.

The post-service medical evidence shows that in February 1993, the
veteran sought VA outpatient treatment for severe low back pain
radiating to the left leg with occasional numbness. She reported
that the previous evening, she bent over to touch her toes and
"hurt her back." She also reported a history of cervical arthritis
and a bulging lumbar disc. X-ray examination of the lumbar spine
reportedly showed decreased joint space between L4-5. The
impression was herniated disc, L4-5.

A copy of a February 1993 letter from the Defense Logistics Agency
to the veteran indicates that their tentative offer of employment
as a security guard was withdrawn due to the veteran's inability to
pass a pre-employment physical. An attached physical examination
report shows that the veteran reported a history of cervical spine
arthritis and a herniated disc at L4-5 with steady pain in the back
and left leg. Examination of the veteran's back showed extremely
limited, painful motion. The examiner recommended that the veteran
not be hired for the position because "long standing and bending at
the waist may make her condition worse."

Subsequent VA outpatient treatment records dated February to June
1993 show that she was seen in the physical therapy clinic on a
regular basis in connection with her complaints of low back and
neck pain. In February 1993, she reported low back pain radiating
to the left root with numbness and occasional urinary incontinence.
Examination showed decreased sensation in the left foot and X-ray
examination showed no bony pathology. The assessment was lower back
pain, possible nerve root compression. In April 1993, she reported
that she was unable to return to her job on the computer due to
excessive back pain and stress. In June 1993, she reported that her
neck and back pain was improving with swimming exercises.
Examination showed some spasms and tenderness in the neck. The low
back was negative for spasms. The assessment was fibromyalgia.

In a July 1993 letter to the Virginia Employment Commission, a VA
physician indicated that he had first examined the veteran in
February 1993. He indicated that she had fibromyalgia with
mechanical low back pain which limited her ability to stand, walk,
bend, carry, and lift. As a result, he concluded that she had not
been able to work from February to March 1993.

An October 1993 VA outpatient treatment record shows that the
veteran continued to complain of low back pain, in addition to neck
pain. She reported that her pain had become so severe that she was
forced to leave her job. The assessment was myofascial pain
syndrome.

In October 1993, the veteran indicated that her back and neck pain
was severe and negatively impacted on her life. Specifically, she
indicated that she was unable to

engage in simple tasks such as mopping the floor or going grocery
shopping and that she had to buy clothes in larger sizes to
accommodate her back brace. She stated that she was unable to sit
for extended periods of time without experiencing spasms and that
she had been denied employment due to her disabilities. She
reported that when she did obtain employment as a computer
operator, she had to quit because she was unable to stay in one
position for hours at a time and by the end of the day, she was
virtually unable to move her back and neck due to spasms.

By October 1993 rating decision, the RO increased the disability
rating for the veteran's low back disability to 20 percent,
effective August 2, 1992, pursuant to the provisions of Diagnostic
Code 5293.

VA outpatient treatment records show that MRI studies of the
cervical and lumbar spine conducted in February 1994 were within
normal limits.

In June 1994, the veteran underwent VA medical examination. She
reported low back and neck pain and stated that her pain worsened
with any prolonged standing, lifting, or bending. She indicated
that she had been treated with facet injections, nerve blocks,
nonsteroidal medications, all without alleviation of her pain. She
stated that an MRI in 1991 had shown a slight disc bulge at L4-5,
but that a repeat MRI in April 1994 showed no further bulge. The
veteran also indicated that she had lost approximately four jobs
over the past eight months secondary to pain, mostly from her low
back but also from her neck. Physical examination of the cervical
spine showed no spinal tenderness and no anatomic deformities.
Neurological examination was entirely normal and there was no
muscle strength loss. Deep tendon reflexes were normal and
sensation was normal. There was a moderate amount of trapezium
muscle spasm, left greater than right. Range of motion showed
forward flexion to 25 degrees, extension to 25 degrees, right
lateral flexion to 30 degrees, left lateral flexion to 30 degrees.
Rotation to the right and left was slightly limited. The examiner
noted that when performing range of motion testing, the veteran
began crying due to pain on end range of motion in all planes. X-
ray examination of the cervical spine showed satisfactory alignment
of the vertebral bodies without evidence of fracture or
subluxation. The disc spaces were preserved and there was no
significant bony or soft tissue abnormalities.

With respect to the lumbosacral spine, physical examination showed
mild spinal tenderness in the mid and low sections of the lumbar
spine. There was a severe amount of paravertebral muscle spasms
throughout the entire bilateral lumbosacral spine region. Range of
motion showed forward flexion to 70 degrees, extension to 15
degrees, right lateral flexion to 20 degrees, left lateral flexion
to 20 degrees. Rotation to the right and left was only slightly
diminished. Neurological examination of the lower extremities was
entirely normal and deep tendon reflexes were normal. Sensation and
muscle strength were normal, as well as gait and heel and toe walk.
On examination of the lumbosacral spine, the examiner noted that
the veteran began crying again due to pain in all planes. The
diagnoses were cervical spine strain, severe mechanical low back
pain, and history of mild L4-5 disc bulge.

In August 1994, the veteran testified at an RO hearing at which she
described her constant neck pain and that, if she turned her head
too quickly, she had muscle spasms in the neck and was unable to
move for several days. She also indicated that she took Tylenol
with codeine for pain, as well as various muscle relaxers daily.
She stated that she was currently working from home as she could
rest whenever she needed. With respect to her low back, she
indicated that she felt her symptomatology warranted a 40 percent
evaluation. She stated that she had limited motion, spasms, and
loss of sensation in her left lower extremity. She also indicated
that she was incapacitated by pain at least three to four times
weekly and had to lay in bed with a heating pad during periods of
incapacitation.

In an October 1994 rating decision, the RO increased the evaluation
for the veteran's cervical spine disability with arthritic changes
to 10 percent, effective August 2, 1992.

In a September 1995 opinion, a VA physician indicated that the
veteran had both cervical and lumbar disc disease which prevented
participation in most activities in a productive or meaningful way.
He noted that the chronic pain she experienced inflicted further
limitation. He stated that the combination of disc disease of the
cervical and lumbar spine, severe degenerative arthritis, and
chronic pain,

essentially precluded meaningful activities in the work force in
the foreseeable future.

A November 1995 VA outpatient treatment record shows that the
veteran was seen at that time in conjunction with her complaints of
lower and mid back spasms. She reported that she had tried various
medications, a TENS unit, and exercises, without much relief. She
added that she had had a bone scan in service which showed a
bulging disc and arthritic changes in the neck. On examination, the
examiner noted that the veteran appeared to be in distress, walked
slowly, and looked stiff. Examination showed decreased range of
motion in the back, positive straight leg raising, and muscular
tenderness throughout. The assessment was chronic back pain. An EMG
conducted in November 1995 was "mildly abnormal," most likely
consistent with lumbar stenosis at the S1 level.

In April 1996, the veteran was evaluated in the VA Chronic Pain
Clinic. She reported headaches, neck pain, and lower back pain. She
reported that the low back pain radiated down the back of the legs
and was always present, but greatly increased with activity,
weather changes, and cold. Regarding her neck pain, she indicated
that it was triggered by movement of the head to the left, as well
as with tension, cold, fatigue, and weather changes. She reported
that due to pain, she only slept three to four hours at night.
Neurological examination showed strength to be 5/5 throughout; deep
tendon reflexes were brisk and symmetrical. Gait was normal and
there was questionable mild right L5-S I dermatome. The examiner
noted that despite the normal MRI of the cervical spine, the
veteran's symptoms suggested classic cervical stenosis.

An MRI study of the cervical spine was conducted in April 1996 to
rule out cervical stenosis. The findings showed no spinal stenosis
or disc herniation. There was no significant neural foraminal
narrowing seen. MRI of the lumbar spine showed minimal annular
bulge at L4-5 without disc herniation or spinal stenosis. Also
observed was mild levoscoliosis at L4.

In June 1996, the veteran underwent VA psychiatric examination in
conjunction with a claim of service connection for PTSD. The
examiner noted that the veteran

was unable to sit still during the examination and often stood up
and leaned against the wall of the office. The impressions included
chronic pain disorder.

A computer printout from the VA Medical Center (MC) shows that the
veteran was seen on a frequent and regular basis between January
1996 to January 1997 for rehabilitation, physical therapy, and
counseling. Treatment records during this period also show that the
veteran was seen on a frequent and regular basis and that she
participated in kinesiotherapy, whirlpool and massage therapy,
biofeedback therapy, and attended a support group and a pain
educational group at the Pain Clinic. In October 1996, she was seen
for chronic low back pain, which she rated as a 9 on a scale of
1-10. She reported receiving some relief from trigger point
injections, whirlpool treatment, massage therapy, pain medication,
and a TENS unit. The assessment was low back pain. An October 1996
VA EMG study was normal with no evidence of radiculopathy. The
veteran had trigger points over the right trapezium, suggesting
that most or all of her symptoms were due to myofascial pain. She
expressed interest in participating in the epidural steroid
clinical trial for her "well-documented chronic L5-S1 radicular
pain due to bulging disc."

In a November 1996 report from the VA Neurology Chronic Pain
Center, the neurologist indicated that the veteran had been
examined on several occasions in connection with her complaints of
pain. It was also noted that MRIs of the cervical and lumbar spine,
and a CT scan of the brain had been normal, save for minimal
bulging of the L5-S1 annulus, without nerve impingement, facet
hypertrophy, lumbar stenosis, etc. An EMG showed borderline
prolonged H-reflex on the right. The neurologist also noted that
when last examined, the veteran had complained of significant
cervical pain, although MRI of the cervical spine and an EMG study
had been normal. That physical examination suggested the
possibility of trigger points, consistent with myofascial pain and
these were injected with lidocaine as a diagnostic trial; however,
the veteran reported that, if anything, her pain had intensified.
The neurologist concluded that the veteran's cervical spine pain
had received maximum therapeutic intervention and there was little
she could suggest other than working on the veteran's coping
skills. With respect to the veteran's low back pain, the
neurologist indicated that it was suggestive by history of an L5-S1 
radiculopathy. She noted that despite the complete normality of the
MRI study, the

borderline prolonged nature of the H-reflex, combined with the
veteran's history, suggested that focal inflammation (as from
leakage of disc proteins into the epidural space) may be of some
importance.

In December 1996, the veteran received an epidural steroid
injection for her complaints of low back pain radiating down both
legs. A January 1997 VA outpatient treatment record shows that she
again received an epidural steroid injection for low back pain; the
examiner noted that it was her third such injection.

On VA medical examination in February 1997, the veteran reported
neck pain with occasional tingling into the upper extremities. She
stated that she had daily neck pain and muscle spasms and indicated
that she had received Xylocaine injections about twice monthly for
pain, although she stated that she had no neck pain on the day of
the examination. With respect to her low back@ she reported severe
pain and muscle spasms and indicated that an MRI had shown a
bulging disc at L5-S1. She indicated having had three epidural
blocks since December 1996 and being followed in the Chronic Pain
Clinic. Objectively, the examiner noted that the veteran walked and
climbed on and off the examination table slowly. He also noted that
she complained of low back pain "a lot." Physical examination
showed no pain to percussion over the cervical spine, but the
veteran claimed pain to percussion over the lumbosacral spine.
Musculature was symmetrical with no spasm. Range of motion of the
cervical spine showed flexion to 20 degrees, extension to 20
degrees, right and left lateral flexion to 15 degrees, and right
and left rotation to 35 degrees. Range of motion of the lumbosacral
spine showed flexion to zero degrees, extension to 5 to 10 degrees,
lateral flexion to 10 degrees, and right and left rotation to 10 to
20 degrees. With respect to pain on motion, the veteran claimed to
have cervical pain with backward extension. In the lumbar spine,
she claimed that she could not forward flex due to pain.
Neurological examination was normal. Light touch sensation was
intact in both the upper and lower extremities and she had good
grip strength in both hands. Ankle and knee jerks were 2+
bilaterally and Babinski was negative. The diagnosis was persistent
neck pain consistent with myofascial pain and persistent low back
pain and bulging disc L5-S1.

An April 1997 VA outpatient treatment record shows that the veteran
reported chronic pain in the upper body, legs, and tailbone. She
rated her pain as a 10/10 and stated that she felt suicidal due to
pain.

By June 1997 decision, a Social Security Administration
Administrative Law Judge (ALJ) found that the veteran was disabled
for social security purposes as a result of back and neck
disorders, depressive disorder, a personality disorder, and PTSD.
Specifically, the ALJ found that she was precluded from performing
the following physical activities: lifting more than 10 pounds
frequently or 20 pounds occasionally; pushing or pulling more than
10 pounds with the upper and lower extremities; balancing, bending,
stooping, crouching, squatting, and occasional kneeling and use of
stairs and ramps; any exposure to cold and hazards such as
dangerous machinery and unprotected heights; and moderate
limitation due to pain. Additional limitations were noted as a
result of her psychiatric disorders such as the ability to accept
instruction, get along with coworkers, and understand and remember
detailed instructions.

In July 1998, the veteran testified at a Board hearing in
Washington, D.C. She stated that she experienced significant pain
in her neck and low back for which she took various medication. She
also indicated that she used a TENS unit, back and neck braces, and
attended the Chronic Pain Clinic on a regular basis. She stated
that although she was supposed to attend the clinic three times
weekly, her pain had been so severe lately that she had been unable
to attend that often. She described her neck and low back
symptomatology in detail, stating that her symptoms included
constant pain in her neck radiating to the upper extremities, as
well as muscle spasms. Relative to her low back, she indicated she
had constant pain, radiating to the lower extremities with numbness
in the legs and muscle spasms. She also reported occasional urinary
incontinence and testified that, as a result of her neck and back
disabilities, she had been unable to maintain employment. She
stated that she attempted to start her own business, worked as a
cashier and receptionist, but had been unable to do so due to pain.

An August 1998 VA EMG report shows that the veteran was examined in
conjunction with her complaints of intermittent shooting pain in
her left hand

extending to the elbow. It was noted that cervical spine imaging
had been unremarkable for significant foraminal stenosis or
degenerative joint disease. The EMG of the cervical paraspinal and
left limb muscles was unremarkable. Median and ulnar motor
potentials showed normal conduction, amplitudes, terminal and F-
wave latencies. Left median sensory potential revealed mild
conduction delay across the carpal ligament. The examiner described
the EMG as a "mildly abnormal study" consistent with a very mild
left carpal tunnel and no evidence of peripheral neuropathy or
cervical radiculopathy.

II. Law and Regulations

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. An evaluation of the
level of disability present also includes consideration of the
functional impairment of the veteran's ability to engage in
ordinary activities, including employment, and the effect of pain
on his functional abilities. 38 C.F.R. 4.10, 4.40, 4.45, and 4.59
(1998). Where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1998). Any reasonable doubt regarding the degree of
disability is resolved in favor of the veteran. 38 C.F.R. 4.3
(1998).

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of
doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings. Nor will ratings assigned to organic
diseases and injuries be assigned by analogy to conditions of
functional origin. 38 C.F.R. 4.20 (1998).

The U.S. Court of Veterans Appeals (Court) has held that functional
loss, supported by adequate pathology and evidenced by visible
behavior of the veteran undertaking

the motion, is recognized as resulting in disability. See DeLuca v.
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 4.10, 4.40, 4.45.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2 (1998), the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

III. Low back disability

Under 38 C.F.R. 4.71a, Diagnostic Code 5295, a 20 percent
evaluation is warranted for muscle spasm on extreme forward bending
and unilateral loss of lateral spine motion in a standing position.
A 40 percent evaluation is warranted for a severe disability
manifested by listing of the whole spine to the opposite side, a
positive Goldthwait's sign, marked limitation of forward bending in
a standing position, loss of lateral motion with osteoarthritic
changes, or narrowing or irregularity of the joint space. A 40
percent evaluation is also warranted if only some of these
manifestations are present if there is also abnormal mobility on
forced motion. 38 C.F.R. 4.71a, Diagnostic Code 5295 (1998). No
higher rating is provided for this disability under the schedule.

Under 38 C.F.R. 4.71a, Diagnostic Code 5293, a 20 percent
evaluation is warranted for moderate intervertebral disc syndrome
with recurring attacks. When such condition is severe in nature,
with recurring attacks and only intermittent relief, a 40 percent
rating is for application. A 60 percent evaluation is warranted for
pronounced intervertebral disc syndrome, with persistent symptoms
compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to site of diseased disc, and little
intermittent relief. This is the maximum rating provided in the
rating schedule for disabilities of the spine absent disabilities
resulting in complete bony fixation (ankylosis) of the spine or
cord involvement with the veteran being

bedridden by the disability or requiring long leg braces, which are
evaluated as 1 00 percent disabling. See 38 C.F.R. 4.71a,
Diagnostic Codes 5285, 5286.

In this case, the veteran's low back disability is currently
evaluated as 20 percent disabling under the provisions of
Diagnostic Codes 5293. Applying the facts in this case to the
criteria set forth above, the Board finds that her disability more
nearly approximates the criteria for a 60 percent disability rating
under Diagnostic Code 5293. A review of the medical evidence of
record shows a long history of severe low back pain with
tenderness, stiffness, radiation to the lower extremities, muscle
spasms, limitation of motion of the lumbar spine, positive straight
leg raising, complaints of numbness in the left leg and foot, and
urinary incontinence. The record indicates that she continuously
takes pain medication and muscle relaxers to relieve her symptoms.
Her very credible hearing testimony also documents complaints of
persistent pain with little intermittent relief, requiring
medication for pain, including the use of a TENS unit. In light of
this evidence, and affording the veteran the benefit of the doubt,
the Board finds that the manifestations of the service-connected
low back disability more nearly approximate the criteria for the 60
percent rating. 38 C.F.R. 4.3, 4.7.

In this case, the veteran is not entitled to a schedular rating in
excess of 60 percent for a low back disability. There is no
evidence that she is bedridden as a result of her service-connected
low back disability, nor is her spine completely ankylosed. Thus a
100 percent rating on a schedular basis is not warranted. 38 C.F.R.
4.71a, Diagnostic Codes 5285, 5286.

IV Cervical Spine Disability

The veteran's cervical spine disability is currently rated as 10
percent disabling pursuant to 38 C.F.R. 4.71a, Diagnostic Code
5010-5290. Diagnostic Code 5010 provides that arthritis due to
trauma, substantiated by X-ray findings, will be rated as
degenerative arthritis. 38 C.F.R. 4.71a. Diagnostic Code 5003
provides that degenerative arthritis established by X-ray findings
will be rated on the basis of limitation of motion under the
appropriate diagnostic code for the specific joint or joints
involved.

The criteria for evaluating limitation of motion of the cervical
spine are contained in Diagnostic Code 5290. Under that Diagnostic
Code, a 10 percent evaluation is warranted for slight limitation of
motion of the cervical spine. A 20 percent evaluation is warranted
for moderate limitation of motion of the cervical spine and a 30
percent rating is warranted for severe limitation of motion of the
cervical spine.

The Board notes that there is no objective medical evidence to
establish that the veteran has sustained a cervical fracture, has
ankylosis of the cervical spine, or other findings to establish
that any other diagnostic code used to evaluate cervical spine
disability is applicable. See 38 C.F.R. 4.71a, Diagnostic Codes
5285-5287. In addition, repeated MRIs have shown no evidence of
disc herniation, nerve root compression, neuroforaminal stenosis,
or spinal stenosis. See 38 C.F.R. 4.71a, Diagnostic Code 5293.

In this case, the medical evidence of record shows that the
veteran's cervical spine disability is manifested by pain,
tenderness, muscle spasms, and limited motion. She is shown to wear
a neck brace, use a TENS unit, and take various pain medication and
muscle relaxants. She also participates in physical therapy on a
regular basis. On VA medical examination in June 1994, range-of-
motion testing showed forward flexion to 25 degrees, extension to
25 degrees, right lateral flexion to 30 degrees, left lateral
flexion to 30 degrees. Rotation to the right and left was slightly
limited. The examiner noted that, when performing range-of-motion
testing, the veteran began crying due to pain on end range of
motion in all planes. At her August 1994 hearing, she indicated
that she had constant neck pain and that, if she turned her head
too quickly, she experienced neck muscle spasms and was unable to
move for several days thereafter.

Based on the foregoing, the Board believes that the veteran's
overall cervical spine disability picture more nearly approximates
the criteria for a 30 percent rating. While the reported ranges of
motion of her cervical spine alone may not support a 30 percent
rating under Diagnostic Code 5290 for limitation of motion, a 30
percent rating is nonetheless warranted based on consideration of
the factors in 38 C.F.R. 4.40, 4.45, and 4.59. Specifically, those
factors include severe pain on movement as evidenced by her crying
on range-of-motion testing, as well as her complaints of

excess fatigability and interference with sitting, standing and
weight-bearing. DeLuca, 8 Vet. App. at 206-7. Also, as her service-
connected disability encompasses arthritis, the provisions of 38
C.F.R. 4.59 are for application. Hicks v. Brown, 8 Vet. App. 417,
420 (1995). The Board is aware that the veteran has reported that
her neck pain at times becomes so severe that she is virtually
unable to move her neck at all. In view of the foregoing and
granting the benefit of the doubt, the Board finds that there is an
adequate showing here of additional pain and functional loss to
such extent that the overall disability picture approximates a 30
percent disability rating.

ORDER

A 60 percent evaluation for a low back disability is granted,
subject to the law and regulations governing the payment of
monetary benefits.

A 30 percent evaluation for a cervical spine disability is granted,
subject to the law and regulations governing the payment of
monetary benefits.

J.F. GOUGH

Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board granting less than the
complete benefit, or benefits, sought on appeal is appealable to
the U.S. Court of Veterans Appeals within 120 days from the date of
mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was
filed with the agency of original jurisdiction on or after November
18, 1988. Veterans' Judicial Review Act, Pub. L. No. 100-687, 402,
102 Stat. 4105, 4122 (1988). The date that appears on the face of
this decision constitutes the date of mailing and the copy of this
decision that you have received is your notice of the action taken
on your appeal by the Board.

17 - 

